Title: 27 June., 27 June 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       27 June. In response to a letter from George Washington, the congress resolved that six companies of riflemen in addition to the three in New York be raised and placed in a regiment with Hugh Stephenson as commander; that four companies of riflemen be raised in Virginia and two in Maryland to serve in the above regiment; and that General Washington send to Congress a list of all vacancies in the Army (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:486).
      